

115 HR 5448 IH: To amend the Food, Agriculture, Conservation, and Trade Act of 1990 to provide eligibility under the assistive technology program for farmers with disabilities to veterans with disabilities and their families.
U.S. House of Representatives
2018-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5448IN THE HOUSE OF REPRESENTATIVESApril 10, 2018Mr. Soto introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food, Agriculture, Conservation, and Trade Act of 1990 to provide eligibility under
			 the assistive technology program for farmers with disabilities to veterans
			 with disabilities and their families.
	
 1.Veteran eligiblity for assistive technology program for farmers with disabilitiesSection 1680 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5933) is amended—
 (1)in subsection (a)— (A)in paragraph (1)—
 (i)by striking for individuals and inserting the following:  for—(A)individuals (including veterans); (ii)by striking the period at the end and inserting ; and; and
 (iii)by adding at the end the following:  (B)veterans with disabilities who are pursuing new farming opportunities and their families.;
 (B)in paragraph (2)— (i)by striking serving individuals and inserting the following:
						
 serving—(A)individuals (including veterans); (ii)by striking the period at the end and inserting ; and;
 (iii)by adding at the end the following:  (B)veterans with disabilities, and their families, who are pursuing new farming opportunities.;
 (C)in paragraph (3)— (i)in subparagraph (A)—
 (I)by striking to individuals and inserting the following:  to—(i)individuals (including veterans); (II)by inserting and after the semicolon; and
 (III)by adding at the end the following new clause:  (ii)veterans with disabilities who are pursuing new farming opportunities;;
 (ii)in subparagraph (B)— (I)by striking to accommodate individuals and inserting the following:
							
 to accommodate—(i)individuals (including veterans); (II)by inserting and after the semicolon; and
 (III)by adding at the end the following new clause:  (ii)veterans with disabilities who are pursuing farming, farm living and farm-related tasks;; and
 (iii)in subparagraph (C), by inserting (including mental health providers) after professionals; (iv)in subparagraph (D)—
 (I)by inserting (including mental health providers) after health care providers; (II)by striking to individuals and inserting the following:
							
 to—(i)individuals (including veterans); and  (III)by adding at the end the following new clause:
							
 (ii)veterans with disabilities, and their families, who are pursuing new farming opportunities; and; and  (IV)by striking and at the end; and
 (v)in subparagraph (E)— (I)by inserting (including veterans) after farmers with disabilities; and
 (II)by striking the period at the end and inserting ; and; and (vi)by adding at the end the following new subparagraph:
						
 (F)provide behavioral therapy programs that would assist veterans with mental service-connected disabilities, such as post-traumatic stress disorder.;
 (2)in subsection (b)— (A)by inserting (including veterans) after individuals; and
 (B)by inserting or, in the case of veterans with disabilities, who are pursuing new farming opportunities before the period at the end; (3)in subsection (c)(1)(B), by striking 2018 and inserting 2023; and
 (4)by adding at the end the following new subsection:  (d)DefinitionsIn this section:
 (1)The term disability has the meaning given such term in section 3(1) of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102(1)).
 (2)The term veteran has the meaning given such term in section 101 of title 38, United States Code.. 